Title: From Thomas Jefferson to Thomas Mathews, 8 July 1807
From: Jefferson, Thomas
To: Mathews, Thomas


                        
                            Sir
                     
                            Washington July 8. 07.
                        
                        The Secretary at War having gone on to New York for the purpose of having that place put into a state of
                            defence, your letter of July 4. to him has been put into my hands. I see with satisfaction that in an emergency too sudden
                            to have been provided for by orders from hence, you have, under the guidance of your own judgment & patriotism, taken
                            the measures within your power towards supporting the rights of your country. I will pray you to consider the Proclamation
                            of July 2. as laying down the rule of action for all our citizens in their several authorities & stations; but that it
                            is further desired of you to employ the means under your command for defence of the country it’s citizens & property
                            against all aggressions attempted by the British armed vessels or other force. the Governor of Virginia being in a
                            situation to act with more promptitude on any emergency which may arise so far as respects the militia of the state, I
                            have authorised & requested him to order into service such portions of the militia as he shall think necessary, on
                            application from any of the persons charged with the defence of Norfolk or other place menaced. with him I recommend to
                            you to communicate as to the militia to be employed, approving most myself whatever shall be most effectual for repelling
                            aggressions on our peace, & maintaining the authority of the laws. Accept my salutations & assurances of great
                            respect
                        
                            Th: Jefferson
                     
                        
                    